The Honorable Larry Mitchell State Representative P.O. Box 81 Bryant, Arkansas 72022
Dear Representative Mitchell:
This is in response to your request for an opinion on the following:
  1)  Under the existing law, are Christmas tree farms considered nurseries?  If not, are these farms exempt from the sales tax?
Please note that I have enclosed a copy of Opinion Number 89-318, which I believe satisfactorily answers your questions.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.